DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/17/2021. Claims 1-20 have been cancelled. Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. (US 20180203451 A1, hereinafter “Cronin”), wherein US counterpart (US 20180203451 A1) is used as the official English translation and citations are therefrom, in view of BIER et al. (US 20170192437 A1, hereinafter “BIER”).
Regarding claims 21, 31 and 40, Cronin (Figs. 10 and 34) discloses a computer-implemented method for generating autonomous vehicle simulation scenarios (see paragraph [0008] “a non- comprising: 
obtaining log data that describes, based on a plurality of attributes, a plurality of observations collected during real-world operation of one or more vehicles (autonomous vehicle 1, Cronin at [0142] “… the driving mode optimized for the passenger based on the obtained physical state information of the passenger”), ¶ [0146] “The vehicle control device 100 may obtain the sleeping state information of the passenger from the wearable device 1110 as the physical state information of the passenger. … the driving mode optimized for the passenger based on the sleeping state information of the passenger. …”); 
extracting, from the log data, a particular attribute combination comprising one or more attributes of the plurality of attributes (see Figs. 11-13, paragraph [0146] “The vehicle control device 100 may obtain the sleeping state information of the passenger from the wearable device 1110 as the physical state information of the passenger. … the driving mode optimized for the passenger based on the sleeping state information of the passenger. That is, since the passenger is in the sleeping state, …”) and at least ¶ [0151] “FIG. 13 shows an example of determining a driving mode based on concentration state information of a passenger 1310 …”); and 
generating a simulation scenario based at least in part on the scenario associated with operating the autonomous vehicle, wherein the simulation scenario is indicative of the one or more attributes of the attribute combination (Cronin at [0151] “FIG. 13 shows an example of determining a driving mode based on concentration state information of a passenger 1310 …”),  (Cronin at [0235] “the vehicle control device 100 may provide the priority order setting menu 3410 to a passenger. For example, the vehicle control device 100 may display the priority order setting menu 3410 on a screen via the output device 280. The passenger may set the priority order with respect to the context information and the ambient environment information via the priority order setting menu 3410”).
Cronin does not explicitly teach determining, based at least in part on the attribute combination, a scenario associated with operating an autonomous vehicle, wherein the scenario is represented by the one or more attributes of the attribute combination. However, BIER teaches or at least suggests determining, based at least in part on the attribute combination, a scenario associated with operating an autonomous vehicle, wherein the scenario is represented by the one or more attributes of the attribute combination (Alternatively, rather than using a predetermined or specifically identified geographic area, the method 200 may determine a radius around the subject autonomous vehicle and only collect or use information from autonomous vehicle with a predetermined radius of the subject autonomous vehicle. In this way, only potential pathways or route segments or the like that are immediately or near-immediately available to the autonomous vehicle are considered in the route generation process; Bier at [0051]).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Cronin to include each of the scenarios includes the scenario is represented by the one or more attributes of the attribute combination, as taught by Bier in order to increase ability of autonomous vehicles to operate safely and efficiently on the road.

Regarding claim 22, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches generating training data based at least in part on the scenario associated with operating the autonomous vehicle, wherein the training data is indicative of the one or more attributes of the attribute combination (Cronin,  Figs. 11-13, paragraph [0146] “The vehicle control device 100 may obtain the sleeping state information of the passenger from the wearable device 1110 as the physical state information of the passenger. … the driving mode optimized for the passenger based on the sleeping state information of the passenger. That is, since the passenger is in the sleeping state, …”) and at least ¶ [0151] “FIG. 13 shows an example of determining a driving mode based on concentration state information of a passenger 1310 …”).

Regarding claim 23, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the training data comprises a portion of the log data associated with the particular attribute combination, the portion of the log data comprising sensor data acquired by the one or more vehicles (Rather, when it is known that only certain paths or route in a specific geographic region (which may be represented by a shading or encircling on a map) affect potential routes generated for that specific region or when it is known that traffic or routes within a predetermined distance (e.g., 1-2.5 miles or the like) of an autonomous vehicle is most useful for generated a route for the autonomous vehicle,). 

Regarding claim 24, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches providing the training data for training of a machine-learned model (Cronin at [0122] “the connection relationship of the table 510 may be determined by learning a past driving history of the passenger. For example, the processor 120 may determine the connection relationship of the table 510 based on the past driving history of the passenger. When the passenger directly determines the driving mode of the autonomous vehicle 1, the processor 120 may determine and update the connection relationship of the table 510 based on the destination of the passenger, the driving time, and the determined driving mode”). 

Regarding claim 25, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, BIER teaches or at least suggests wherein determining the scenario associated with operating the autonomous vehicle comprises: determining the scenario based at least in part on a geographic region associated with the log data (Rather, when it is known that only certain paths or route in a specific geographic region (which may be represented by a shading or encircling on a map) affect potential routes generated for that specific region or when it is known that traffic or routes within a predetermined distance (e.g., 1-2.5 miles or the like) of an autonomous vehicle is most useful for generated a route for the autonomous vehicle; Bier at [0051]). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Cronin to include determining the scenario based at least in part on a 

Regarding claim 26, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches providing the training data to train a machine-learned model to perform at least one of: (i) recognizing an object, or (ii) predicting object behavior within the geographic region (Cronin at [0122] “the connection relationship of the table 510 may be determined by learning a past driving history of the passenger. For example, the processor 120 may determine the connection relationship of the table 510 based on the past driving history of the passenger. When the passenger directly determines the driving mode of the autonomous vehicle 1, the processor 120 may determine and update the connection relationship of the table 510 based on the destination of the passenger, the driving time, and the determined driving mode”). 

Regarding claim 27, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the scenario is represented by a new combination of attributes occurring within the log data (Cronin at [0278] “…The computer readable recording medium can also be distributed over network coupled computer systems so that the computer readable code is stored and executed in a distributed fashion. This media can be read by the computer, stored in the memory, and executed by the processor”).

Regarding claim 28, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the one or more attributes comprise a vehicle maneuver attribute, wherein the vehicle maneuver attribute is associated with one or more actions of the autonomous vehicle, wherein the scenario is represented by the one or more actions of the autonomous vehicle (autonomous vehicle 1, Cronin at [0142] “The processor 120 physical state information of the passenger”) and at least ¶ [0143]). 

Regarding claim 29, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the one or more attributes comprise a lane geometry attribute, wherein the lane geometry attribute is associated with one or more lanes of a travel way, wherein the scenario is represented by the one or more lanes of the travel way (Cronin at [0086] “The RADAR unit 226 may be a sensor configured to detect objects in an environment in which the autonomous vehicle 1 is, by using a wireless signal. Also, the RADAR unit 226 may be configured to detect a speed and/or a direction of the objects”). 

Regarding claim 30, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the one or more attributes comprise an object attribute, wherein the object attribute is associated with a vehicle, a pedestrian, or a bicycle, wherein the scenario is represented by the vehicle, the pedestrian, or the bicycle (see paragraph [0086] “The RADAR unit 226 may be a sensor configured to detect objects in an environment in which the autonomous vehicle 1 is, by using a wireless signal. Also, the RADAR unit 226 may be configured to detect a speed and/or a direction of the objects”). 

Regarding claim 32, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches generating training data based at least in part on the scenario associated with operating the autonomous vehicle, wherein the training data is indicative of the one or more attributes of the attribute combination (Cronin, Figs. 11-13, paragraph [0146] “The vehicle control device 100 may obtain the sleeping state information of the passenger from the wearable device 1110 as the physical state information of the state information of the passenger. That is, since the passenger is in the sleeping state, …”) and at least ¶ [0151] “FIG. 13 shows an example of determining a driving mode based on concentration state information of a passenger 1310 …”).
Regarding claim 33, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the training data comprises a portion of the log data associated with the particular attribute combination, the portion of the log data comprising at least one of: sensor data, map data, perception data, prediction data, motion planning data, vehicle controller data, or vehicle status data (Cronin at [0086] “The RADAR unit 226 may be a sensor configured to detect objects in an environment in which the autonomous vehicle 1 is, by using a wireless signal. Also, the RADAR unit 226 may be configured to detect a speed and/or a direction of the objects”). 

Regarding claim 34, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches providing the training data for training of a machine-learned model (Cronin at [0122] “the connection relationship of the table 510 may be determined by learning a past driving history of the passenger. For example, the processor 120 may determine the connection relationship of the table 510 based on the past driving history of the passenger. When the passenger directly determines the driving mode of the autonomous vehicle 1, the processor 120 may determine and update the connection relationship of the table 510 based on the destination of the passenger, the driving time, and the determined driving mode”). 

Regarding claim 35, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the machine-learned model is trained to perform attribute extraction (Cronin at [0122] “the connection relationship of the table 510 may be determined by learning a past driving history of the passenger. For example, the processor 120 

Regarding claim 36, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the machine-learned model is trained to perform at least one of: (i) recognizing an object, or (ii) predicting object behavior (Cronin at [0086] “The RADAR unit 226 may be a sensor configured to detect objects in an environment in which the autonomous vehicle 1 is, by using a wireless signal. Also, the RADAR unit 226 may be configured to detect a speed and/or a direction of the objects”). 

Regarding claim 37, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the one or more attributes comprise a vehicle maneuver attribute, wherein the vehicle maneuver attribute is associated with one or more actions of the autonomous vehicle, wherein the scenario is represented by the one or more actions of the autonomous vehicle (autonomous vehicle 1, Cronin at [0142] “The processor 120 may determine the driving mode optimized for the passenger based on the obtained physical state information of the passenger”) and at least ¶ [0143]). 

Regarding claim 38, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the one or more attributes comprise a lane geometry attribute, wherein the lane geometry attribute is associated with at least one of: (i) an intersection or (ii) a turn, wherein the scenario is represented by at least one of: (i) the intersection or (ii) the turn (Cronin at [0086] “The RADAR unit 226 may be a sensor configured to  

Regarding claim 39, Cronin, as modified by BIER discloses the claimed invention substantially as explained above. Further, Cronin (Figs. 10 and 34) teaches wherein the one or more attributes comprise an object influencing the vehicle maneuver, wherein the object comprises a static object or a dynamic object, wherein the scenario is represented by the static object or the dynamic object (Cronin at [0086] “The RADAR unit 226 may be a sensor configured to detect objects in an environment in which the autonomous vehicle 1 is, by using a wireless signal. Also, the RADAR unit 226 may be configured to detect a speed and/or a direction of the objects”). 

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663